Citation Nr: 0612209	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a right ankle sprain, currently rated as 10 
percent disabling.  

2.  Entitlement to a higher initial evaluation for lumbar 
spine strain, currently rated as 20 percent disabling. 

3.  Entitlement to a higher initial evaluation for migraine 
headaches, currently rated as 50 percent disabling. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1987 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  The veteran testified at a 
hearing before a Decision Review Officer (DRO) in August 
2002. 

In a February 2004 VA clinical record, the examiner assessed 
that the veteran's major depression, possible impulse control 
disorder, was associated with his migraine headaches and 
ankle pain.  This is an informal claim for secondary service 
connection claim for psychiatric disability.  The Board 
refers this matter to the RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that the veteran stated in a 
January 2004 letter to the Office of the Governor for the 
State of Idaho that he has issues with VA and the Social 
Security Administration (SSA).  It appears that the veteran 
filed a claim for disability benefits with SSA.  It does not 
appear that the RO attempted to obtain these records, nor do 
the SSA records appear to be included in the claims file.  
The SSA records may be pertinent to the claim on appeal.  
Appropriate action to obtain all records associated with any 
Social Security claim must be accomplished before 
adjudication can be made on the merits.  See generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (VA must 
obtain records form the Social Security Administration and 
give appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).   

In addition, the TDIU claim requires further development.  
The record indicates that the veteran vocational 
rehabilitation benefits were denied in August 2002.  
According to the August 2002 letter, the rationale was that 
the combined disabling affect of the veteran's service-
connected disabilities made it infeasible for the veteran to 
pursue training for gainful employment.  This opinion was 
provided by a rehabilitation counselor, not a medical 
provider.  There is no examination or other pertinent medical 
evidence addressing the issue of whether the veteran is 
unable to secure or follow a substantially gainful occupation 
solely due to his service- connected disabilities.  The VA 
cannot use its own unsubstantiated medical opinion in making 
its determinations.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Thus, in order to make a determination on 
the merits of the claim, the Board requires competent medical 
evidence, including a medical opinion.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Additionally, the most recent VA medical records are dated in 
February 2004 and indicate further testing for the ankle. 
Moreover, the most recent VA examinations are dated in 2002 
and 2003.  VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2005).  


Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

2.  The AMC/RO should also arrange for a 
VA comprehensive examinations for the 
purpose of ascertaining the veteran's 
ability to obtain and retain 
substantially gainful employment due to 
his service-connected post-operative 
right ankle disability, lumbar spine 
strain, and migraine headaches.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re- 
adjudicate the veteran's increased 
evaluation claims and TDIU claim.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






